Messmore, J.,
dissenting.
I respectfully dissent from the majority opinion, in that I am convinced that the physical facts and surrounding circumstances do not warrant a dismissal of this case.
The bridge in question was durable, made mostly of steel and concrete. The batter chord on the northeast corner was approximately 10 inches in width, coming up to a 45-degree angle and reinforced underneath with latticework for support. After the accident 14 to 16 inches of the guard-rail on the northeast corner of the bridge was broken off, as was a two-by-six-inch plank. The wheel guard on the north side was torn up to about two-thirds of the way across the bridge. There were tracks on the bridge floor, clearly indicating that something had dragged from at least half to two-thirds of the way across. Strips of iron were rolled into small parcels. The batter chord was broken, sprung and pushed down. Tire marks appeared up to the top of the batter chord. The position of *692the oil transport immediately after the accident was directly west of the bridge in the proximate center of the highway, and was bottom-up, the cab part in a jack-knife shape.
The physical facts are important and disclose that the transport must have been driven at a high rate of speed, because when it struck the northeast corner of the bridge and batter chord it tore the bridge floor loose from the pier to which the end of the floor was attached, and, likewise, the steel braces under the batter chord. The transport turned in a southwesterly direction and must have struck the fruit truck, parked on the shoulder of the road with sufficient force to throw such truck into a ditch south of the south shoulder of the road, the transport proceeding for a distance of 40 feet west of the west end of the bridge.
The channel cord was torn from the northeast corner and thrown to the southwest corner, and was found sticking in the ground at such point. This clearly indicates that the fruit truck was not on the bridge when the accident occurred. Had it been, it would have had to pass over the channel cord sticking in the ground; in addition, the guard-rail would have been damaged, and a part of the dirt bank destroyed.
My contention is that the physical facts and circumstances surrounding the accident are amply sufficient to warrant the submission of negligence on the part of the driver of the transport to the jury, and such negligence might and could constitute the proximate cause of the damages, as pleaded in plaintiff’s petition. In consideration of the record, as I understand it, I cannot countenance a dismissal of this case.